Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00118-CV

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

              THOMAS E. ROSS AND BETH F. ROSS, Appellees

                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-58385

                          MEMORANDUM OPINION

      On February 18, 2020, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a); see also San Jacinto River Auth. v. Ogletree, —- S.W.3d —-, No. 14-18-
00043-CV, 2020 WL 428913, at *1 (Tex. App.—Houston [14th Dist.] Jan. 28,
2020, no pet. h.). Appellant filed no response.
      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Bourliot, Hassan and Poissant.




                                         2